DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:  downloading module in claim 1 and decoding member in claims 12, 13 and 15.  Structure for both limitations being disclosed in figures 1 and 3-4.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 is vague because it is directed to a decoding member configured to implement the method of claim 1 which itself performs downloading for zapping in decoding member.  In other words, the “decoding member” is involved in both claims 1 and 12 which makes the “decoding member” redundant.

Claim Objections
6.	Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must be written in the alternative.  See MPEP § 608.01(n).  Accordingly, the claim 12 will not be further treated on the merits.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kontola (US 2015/0163541), hereinafter referred to as Kontola, in view of Kursawe (US 2009/0220011), hereinafter referred to as Kursawe.

11.	Regarding claim 1, Kontola discloses a method for channel downloading for zapping from one digital channel to another digital channel in a decoding member configured to decode a channel and to transmit the channel to a screen (fig. 1-4, paragraphs 18 and 22 wherein transmitted streams are decoded by client device), the decoding member comprising a downloading module comprising an activity state (fig. 1-4, paragraphs 22 and 41 wherein decoding client device receiving content streams operates in normal or zapping mode), 
wherein the method comprises in the activity state a step of downloading a first viewing channel in an activity quality and at least one other channel in parallel with the first channel, the downloading being carried out according to an activity bit rate (fig. 4-5, paragraphs 35 and 40 wherein zapping channel is sent in parallel with primary content), 
the downloading module further comprising an inactivity state having a downloading inactivity bit rate lower than the activity bit rate (fig. 4-5, paragraphs 35 and 40 wherein zapping channel is sent in parallel with primary content, wherein lower bit rate zapping data is provided).
	However Kontola is silent in regards to disclosing wherein the method comprises in the inactivity state the steps of:  downloading the first channel in the activity quality, receiving a signal of a channel change early warning sign, and changing the state of the 
Kursawe discloses wherein the method comprises in the inactivity state the steps of:  downloading the first channel in the activity quality, receiving a signal of a channel change early warning sign (fig. 1-3, paragraph 15 wherein user input alerts system of channel change desire),
changing the state of the downloading module by switching from the inactivity state to the activity state when the signal of a channel change early warning sign has been received (fig. 1-3, paragraph 15 wherein user input alerts system of channel change desire to switch from a main service to another).  Kursawe (paragraph 11) provide motivation to combine the references wherein user input alerts system of user desire to change content channel from main content to alternate content.  All of the elements are known.  Combining the references would yield the instant claims wherein channel change is performed on received content when user alerts system of desire for channel change.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

12.	Regarding claim 2, Kursawe discloses the method for channel downloading according to claim 1, further comprising a step of determining an end of activity state to switch from the activity state to the inactivity state and wherein the determination step comprises different operations including:  measuring an idle period in the activity state consisting in measuring the time elapsing from a change of downloaded channel or from the reception of a signal of channel change early warning sign (fig. 1-2, paragraph 15 wherein system measures time from time channel change request from user is received), 
comparing the measured idle period with at least one memorised reference threshold value (fig. 11, paragraph 115 wherein frame timestamps are compared). 

13.	Regarding claim 3, Kursawe discloses the method for channel downloading according to claim 1, wherein the signal of early warning sign comprises a signal sent by a remote control member to the decoding member (fig. 1-3, paragraph 15-16 wherein mobile device provides visual impression of channel change request). 

14.	Regarding claim 10, Kontola discloses a method for broadcasting a downloaded channel to be able to send signals to command members of a display device, the broadcasting method comprising the downloading method according to claim 1 and wherein the decoding member comprises an output and the broadcasting method further comprises a step of decoding the first channel and a step of transformation into signals transmitted to the output for transmitting signals to command members of a display device for displaying the first channel (fig. 5-7, paragraphs 41-42 wherein receiver device can receive and display primary channel or zapped channel). 

15.	Regarding claim 11, Kursawe discloses a method for zapping from one channel to another channel comprising the broadcasting method according to claim 10, wherein the zapping method comprises the successive steps of:  receiving a signal of change of (fig. 1-3, paragraph 15-16 wherein mobile device provides visual impression of channel change request), 
changing channel from the decoded channel to the requested channel as a function of the signal of change of requested channel (fig. 1-3, paragraph 15 wherein user input alerts system of channel change desire to switch from a main service to another).

16.	Regarding claim 12, Kursawe discloses a decoding member configured to implement the downloading method according to claim 1 or/and the zapping method according to claim 11, the decoding member comprising a downloading module (fig. 1-3, paragraph 15-16 wherein mobile device provides visual impression of channel change request). 

17.	Regarding claim 13, Kontola discloses a computer programme product directly loadable in an internal memory of a decoding member, comprising software code portions which, when said programme is executed, lead said programme to implement the steps of the downloading method according to claim 1 (fig. 4-5, paragraphs 35, 40 and 53 wherein zapping channel is sent in parallel with primary content, wherein lower bit rate zapping data is provided).

18.	Regarding claim 14, Kontola discloses a non-transitory data recording support readable by a machine comprising a processor, comprising the computer programme (fig. 4-5, paragraphs 35, 40 and 53 wherein zapping channel is sent in parallel with primary content, wherein lower bit rate zapping data is provided). 

19.	Regarding claim 18. Kontola discloses a non-transitory computer readable medium comprising software code instructions to perform the zapping method according to claim 11 (fig. 4-5, paragraphs 35, 40 and 53 wherein zapping channel is sent in parallel with primary content, wherein lower bit rate zapping data is provided).

20.	Claims 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kontola, in view of Kursawe, in view of Kagermeier (US 2008/0266085), hereinafter referred to as Kagermeier.

21.	Regarding claim 4, Kontola and Kursawe are silent in regards to disclosing the method for channel downloading according to claim 3, wherein the displacement sensor is an accelerometer and wherein the downloading method comprises a step of detecting a signal of early warning sign when an acceleration signal received is greater than or equal to a threshold signal representative of an acceleration of 0.3 g. 
Kagermeier discloses the method for channel downloading according to claim 3, wherein the displacement sensor is an accelerometer and wherein the downloading method comprises a step of detecting a signal of early warning sign when an acceleration signal received is greater than or equal to a threshold signal representative of an acceleration of 0.3 g (fig. 1-4, paragraphs 57-58 wherein remote control device movement that exceeds a given threshold is sensed by the device sensor).  Kagermeier (paragraph 134) provides motivation to combine the references wherein system detects whether sensor input exceeds a given threshold to register user input.  All of the elements are known.  Combining the references would yield the instant claims wherein accelerometer sensor actuation registers user input for channel change.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

22.	Regarding claim 5, Kagermeier discloses the method for channel downloading according to claim 3, wherein the signal of early warning sign comprises a signal originating from a measurement of the remote control sensor indicating at least an acceleration of 0.5 g or at least 1 g (fig. 1-4, paragraphs 57-58 wherein remote control device movement that exceeds a given threshold is sensed by the device sensor).

23.	Regarding claim 6, Kagermeier discloses the method for channel downloading according to claim 3, wherein the signal of early warning sign comprises a signal of a pressing on a request button of the remote control member (fig. 1-2, paragraphs 49 and 51 wherein system detects pressure on enabling key of remote control device exceeds given threshold). 

24.	Regarding claim 17, Kagermeier discloses the method for channel downloading according to claim 4, wherein the acceleration is greater than 0.5 g (fig. 1-4, paragraphs 57-58 wherein remote control device movement that exceeds a given threshold is sensed by the device sensor).
s 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kontola, in view of Kursawe, in view of Smullen (US 2017/0048170), hereinafter referred to as Smullen.

26.	Regarding claim 7, Kontola and Kursawe are silent in regards to disclosing the method for channel downloading according to claim 1, wherein the signal of early warning sign comprises a signal received from a microphone corresponding to a key word.    
However Smullen discloses the method for channel downloading according to claim 1, wherein the signal of early warning sign comprises a signal received from a microphone corresponding to a key word (fig. 4, paragraphs 92 and 158 wherein keyword detection triggers system acquiring content).  Smullen (paragraph 83) provides motivation to combine the references wherein system uses microphone to receive and interpret user system input.  All of the elements are known.  Combining the references would yield the instant claims wherein system receives keyword user input for content selection.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

27.	Regarding claim 8, Smullen discloses the method for channel downloading according to claim 1, wherein in the inactivity state, the number of channels downloaded by the downloading module is a single channel (fig. 22, paragraphs 200-202 wherein mode selection determines channel listed for selection).

(fig. 22-23, paragraphs 160 and 164 wherein parallel content channels are sent in combination). 

29.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kontola, in view of Kursawe, in view of Phang (US 2017/0180777), hereinafter referred to as Phang.

30.	Regarding claim 15, Kontola and Kursawe are silent in regards to disclosing an assembly comprising a decoding member according to claim 12 and a remote control member comprising an accelerometer sensor configured to send a signal of early warning sign to switch the downloading module from the inactivity state to the activity state.
However Phang discloses an assembly comprising a decoding member according to claim 12 and a remote control member comprising an accelerometer sensor configured to send a signal of early warning sign to switch the downloading module from the inactivity state to the activity state (fig. 2-3, paragraphs 100-101 and 127 wherein system detects motion of remote control to trigger state switch).  Phang (paragraph 134) provides motivation to combine the references wherein system detects whether sensor input exceeds a given threshold to register user input.  All of the elements are known.  Combining the references would yield the instant claims wherein accelerometer sensor actuation registers user input for channel change.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

31.	Regarding claim 16, Phang discloses the method for channel downloading according to claim 3, wherein the signal is a signal from a displacement sensor of the remote control member (fig. 1-3, paragraphs 89-90 wherein system detects -motion of remote control and provides preview information of a previous or next broadcast channel).

Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424